United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.M., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, New Orleans, LA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1404
Issued: October 10, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 4, 2014 appellant filed a timely appeal from a May 21, 2014 nonmerit decision
of the Office of Workers’ Compensation Programs (OWCP) denying his request for a review of
the written record. As more than 180 days elapsed from the issuance of the most recent merit
decision of April 12, 2011 and the filing of this appeal, the Board lacks jurisdiction to review the
merits of this case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record as untimely under 5 U.S.C. § 8124(b)(1).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated December 1, 2010,
the Board reversed September 16, 2009 and February 1, 2010 OWCP decisions reducing
appellant’s compensation benefits to zero based on a finding that his actual earnings as a
modified machinist fairly and reasonably represented his wage-earning capacity.2 The Board
determined that he had not worked in the limited-duty position for more than 60 days prior to
OWCP’s loss of wage-earning capacity determination. The Board found, consequently, that
OWCP improperly reduced appellant’s compensation as it failed to follow its procedures. The
facts and circumstances as set forth in the prior decision are hereby incorporated by reference.
By decision dated April 12, 2011, OWCP again reduced appellant’s compensation to zero
based on its finding that his actual earnings effective August 30, 2009 as a light-duty machinist
fairly and reasonably represented his wage-earning capacity.
In a letter dated April 16, 2011, appellant questioned the meaning of the April 12, 2011
decision, noting that the Board had reversed the prior finding.3
In a telephone call dated April 3, 2014, OWCP informed appellant that it had issued a
decision on April 12, 2011 reducing his compensation. Appellant responded that he had not
received an April 12, 2011 decision. OWCP advised him that the decision was not returned after
being mailed.
In a form received by OWCP on May 1, 2014, appellant requested a review of the written
record on the April 12, 2011 decision.4
By decision dated May 21, 2014, OWCP denied appellant’s request for a review of the
written record as it was not made within 30 days of the last decision. It exercised its discretion
and considered his request but found that the issue could be adequately addressed through the
reconsideration process.
On appeal, appellant contends that appeal rights were not attached to OWCP’s decision.5
He notes that he told OWCP on April 16, 2011 that he did not understand its actions on
April 12, 2011. Appellant asserts that the April 12, 2011 decision did not comply with the
2

Docket No. 10-949 (issued December 1, 2010). OWCP accepted that on July 16, 2001 appellant, then a
51-year-old machinist, sustained lumbar strain, an aggravation of lumbar degenerative disc disease, other acquired
deformities of the left ankle and foot and unequal leg length in the performance of duty. Appellant underwent back
surgeries on September 24, 2001 and May 9, 2008. On August 24, 2009 he accepted a position as a light-duty
machinist with no lifting over 20 pounds.
3

On December 7, 2012 appellant filed recurrence of disability on July 3, 2006 due to his July 16, 2001 work
injury. He did not claim medical treatment or lost wages. By letter dated April 18, 2013, OWCP advised appellant
that as he was not claiming disability compensation or medical expenses, it would not adjudicate the notice of
recurrence of disability.
4

Appellant also indicated that he wanted to appeal to the Board.

5

Appellant’s April 9, 2014 letter addressed to the Board was also provided to OWCP on May 1, 2014.

2

Board’s December 1, 2010 decision. He argues the merits of his claim and indicates that he
wants to appeal the April 12, 2011 decision.
LEGAL PRECEDENT
Section 8124(b) of FECA provides that a claimant for compensation not satisfied with a
decision of the Secretary is entitled, on request made within 30 days after the date of the issuance
of the decision, to a hearing on his claim before a representative of the Secretary.6 Section
10.615 of the federal regulations implementing this section of FECA provides that a claimant
shall be afforded a choice of an oral hearing or a review of the written record.7 The request must
be sent within 30 days (as determined by postmark or other carrier’s date marking) of the date of
the decision for which a hearing is sought.8 A claimant is entitled to a hearing or review of the
written record as a matter of right if the request is filed within 30 days.9
While a claimant may not be entitled to a hearing or review of the written record as a
matter of right if the request is untimely, OWCP has the discretionary authority to grant the
request and must properly exercise such discretion.10
ANALYSIS
By decision dated April 12, 2011, OWCP reduced appellant’s compensation effective
August 30, 2009 based on its finding that his actual earnings as a light-duty machinist beginning
that date fairly and reasonably represented his wage-earning capacity. After contacting OWCP
on April 3, 2014 to determine the status of his case, appellant sought a review of the written
record on a form received by OWCP on May 1, 2014. As his request for a review of the written
record was received May 1, 2014, more than 30 days after OWCP issued its April 12, 2011
decision, he was not entitled to a review of the written record as a matter of right.
OWCP has the discretionary power to grant a hearing or review of the written record
when a claimant is not entitled to a hearing or review as a matter of right.11 In its May 21, 2014
decision, it properly exercised discretion by stating that it had considered the matter in relation to
the issue involve and denied appellant’s request for a review of the written record on the basis
that the case could be resolved by submitting additional evidence to OWCP with a
reconsideration request. The Board has held that the only limitation on OWCP’s discretionary
authority is reasonableness. An abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic
6

5 U.S.C. § 8124(b)(1).

7

20 C.F.R. § 10.615.

8

Id. at § 10.616(a).

9

See Leona B. Jacobs, 55 ECAB 753 (2004).

10

20 C.F.R. § 10.616(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the
Written Record, Chapter 2.1601.4(a) (October 2011).
11

See Afegalai L. Boone, 53 ECAB 533 (2002).

3

and probable deduction from established facts.12 The evidence does not establish that OWCP
committed any action in connection with its denial of appellant’s request for a review of the
written record which could be found to be an abuse of discretion. Accordingly, OWCP properly
denied his request for a review of the written record as untimely under section 8124 of FECA.
On appeal, appellant maintains that he did not receive appeal rights with the
April 12, 2011 decision. He asserts that he informed OWCP on April 16, 2011 that he did not
understand the April 12, 2011 correspondence. The record, however, indicates that the
April 12, 2011 decision was properly addressed to appellant and was accompanied by appeal
rights. There is no evidence that it was returned to OWCP as undeliverable. Absent evidence to
the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is known as the mailbox rule.13 The April 12, 2011
decision was sent to appellant’s address of record with appeal rights and is presumed to have
been received absent any notice of nondelivery.
Appellant further raises arguments relevant to the merits of his case. The only issue
before the Board, however, is whether OWCP properly denied his request for a review of the
written record as untimely. The Board lacks jurisdiction to review the underlying merits of the
case.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely under section 8124(b)(1).

12

See L.W., 59 ECAB 471 (2008); André Thyratron, 54 ECAB 257 (2002).

13

See James A. Gray, 54 ECAB 277 (2002).

14

See 20 C.F.R. § 501.3(e).

4

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 10, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

